Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Yosui and Pachler disclose a radiation booster for a wireless communication device that comprises  a conductive part on at least a surface of the radiation booster, however, they fail to teach the radiation booster is configured to be combined with a ground plane layer forming a radiating structure, the radiating structure being interconnected with a radiofrequency system; the wireless communication device operates in at least a first frequency region; the ratio between a side of the ground plane layer and a free-space wavelength corresponding to a lowest frequency of the first frequency region is greater than 0.1; and the radiating structure has a first resonance frequency at a frequency higher than the first frequency region when the radiating structure is disconnected from the radiofrequency system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845